Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Regarding claim 13, applicant filed applicant contains two claims numbered 13:
13. (Original) The method of claim 12, wherein the object includes a computer generated representation of the object.
13. (Previously Presented) The method of claim 12, further comprising the step of selectively altering functional allocations of the support device's movements.
Second of presented claim 13 shall be renumbered. Since all claim number from 14 to 21 has been presented or cancelled, and cancelled claim number shall not be reused, for the purpose of this office action, the second presented “claim 13” is referenced as “claim 22”.

Claim number 17 shall not be re-used for numbering of claim since claim 17 has been cancelled in amendment filed on 5/15/2020.
Since all claim number from 14 to 22 (including claim 13 referenced as claim 22 as aforementioned) has been presented or cancelled, and cancelled claim number shall not be reused, for the purpose of this office action, claim 17 is referenced as “claim 23”.
“A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therein” without dependency on any other independent claims, it appears claim 23 attempt to capture claimed subject matter (but omitted last clause) in cancelled claim 18 of amendment filed on 5/15/20, which recites instead “A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therein for the execution of the method steps according to claim 12”. It appears claim 23 omitted previously presented part. For the purpose of this office action, claim 23 is interpreted as claim 18 as presented previously.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 12, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kunzler et al., U.S. Pat. App. Pub. US 20090135133 (hereinafter “Kunzler”), in view of Liebau et al., U.S. Pat. App. Pub. US 20180251031 (hereinafter “Liebau”), and in further view of Bengtsson et al., U.S. Pat. App. Pub. 20170083693 (hereinafter “Bengtsson”).
Regarding claim 1, Kunzler discloses an occupant support system for controlling an object (fig. 1, paragraph 18, control system 110, paragraph 30, “device under control 260 may be a real apparatus such as an automobile, aircraft, construction equipment, wheelchair, or other vehicle”), the system comprising: 
(i) a support device configured to support an occupant in a seated position (fig. 2, 3, occupant in seated position), the support device comprising: 
a plurality of support members configured to support an occupant (fig. 2, 3, paragraphs 21-36, left and right seats supported by corresponding suspension system, upper and lower back support, left and right thigh and leg support); and 
a corresponding plurality of independently movably supported suspension systems, wherein each movably supported suspension systems provide at least one independent motion selected from vertical, lateral, tilt and azimuthal motions and longitudinal roll motion of the support members (fig. 2, 3, paragraphs 21-36, left and right seats supported by corresponding suspension system, upper and lower back support, left and right thigh and leg support with corresponding suspension, paragraph 21, “The suspension systems 224L/R may allow independent vertical motion ; 
(ii) a plurality of sensors which are operatively coupled with the support members and configured to measure a parameter which is indicative of a force applied by the occupant onto the support members (paragraph 19, “sensors 140 may also include known devices such as accelerometers, gyros, potentiometers, and photosensors to measure the position of the operator's body and limbs and/or the angles of the operator's joints.”, paragraphs 26-38, “pelvis angle sensor 242 to estimate the angle of the operator's 210 pelvis in a frontal plane…The pelvis angle sensor 242 may measure the angle between the left and right seats 222L/R using an angle sensor such as a potentiometer or rotary optical encoder linked to the left and right seats 222L/R.”, a torso angle sensor 244 to estimate the angle of the operator's 210 torso in a frontal plane (as indicated by arrow 245). The torso angle sensor may also measure the operator's torso angle in the sagital plane, which would be motion of the torso essential normal to the plane of FIG. 2. The torso angle sensor 243 may measure the angle 245 between the shaft 236 and the normal to the bushing/retainer 232. The shaft 236, the ball 234, and the bushing/retainer 232 may form a two-axis analog control directly analogous to the well-known joy stick.”, “The seat 320 may include left and right thigh See fig. 2, torso angle sensor and pelvis angle sensor measures change of angle between components, which is caused by user exerting force onto support device and hence change of angle is indicative of force applied), while occupying the support device, in a hands-free manner (paragraph 30, “Using the operator's body angles to control steering may leave the operator's hands and arms free for other tasks.”), wherein the applied force imparts motion of the support members and the motion of the support members produces a signal (fig. 2, paragraphs 22-29, user applied force may imparts motion on support members, causing change of angle between shaft/retainer, as well as change of angle between left and right seats, to be sensed by torso and pelvis angle sensor to produce a signal, paragraphs paragraph 30, 31, “The device under control 260 may be a real apparatus such as an automobile, aircraft, construction equipment, wheelchair, or other vehicle. For example, the device under control may be a vehicle where the ;
(iii) a memory module comprising computer-executable instructions (fig. 4, paragraph 40, processor 461 coupled to memory 462); and 
(iv) a processor (fig. 4, paragraph 40, processor 461 coupled to memory 462) operative to receive the produced signal and to perform, based on the produced signal and the computer-executable instructions:
determine a state of the support device based on the produced signal and the computer-executable instructions, and to provide instructions for controlling the object (fig. 4, paragraphs 26-38, 43 plurality of sensors to determine state of support device, “positional information measured by the pelvis angle sensor 242 and the torso angle sensor 244 may be communicated to the device under control 260. The positional information may be communicated as analog signals, parallel digital signals, or serial digital signals.” fig. 4, signal from sensors provided to processor to control actuators of object).
While disclosing allowing user to input signal via motion imparted on support system and use produced signal to control object, Kunzler does not disclose in particular to perform based on the produced signal:
identifying an involuntary motion fingerprint signature of the occupant; and performing based on the involuntary motion fingerprint signature, at least one of: identifying the occupant, and authenticating the occupant. 
a support device configured to support an occupant in a seated position (fig. 1, chair 9, paragraph 131), wherein the support device is configured to detect force imparted in a hand-free manner by the occupant onto the support device to perform at least one of: identifying the occupant, and authenticating the occupant (paragraph 131, “The pressure sensors 7 are distributed in these components of the automobile seat 9 such that the body posture of a person sitting on the automobile seat 9 can be determined as accurately as possible on the basis of the distribution of the captured pressure data.”, paragraph 140, “After a person has sat on the automobile seat 9, the person uses an input on the input device 19, which is transmitted to the control device 3, to trigger the initial configuration for capturing biometric data of the person and creating a profile of preferred display parameters.” paragraph 168, “the weight distribution of the person who has sat in the automobile seat 9 can be used to infer the sex of the person, so that this sex determination can also be used for identifying the person on the basis of the biometric data.”).
Also in the similar field of endeavor of identifying or authenticating user of device, Bengtsson discloses the concept of sensor configured to measure force applied onto sensor and to capture involuntary motion signature of user, and using the captured involuntary motion signature to authenticate user of device (paragraph 45, “The user input data sensor further includes a tremor sensor 28 for detecting tremor data from a user 100. Tremor, as used herein, refers to involuntary movements of the human body, such as of the hands. Tremor may entail shaking hands, which is clearly get an identification which distinguishes a trusted user from an imposter. At this point, such tremor-based identification is less accurate than fingerprint sensing, but substantially better than tossing a coin. It is therefore proposed to combine the comparatively effective fingerprint-based identification with the less effective tremor-based identification, and thereby obtain an improvement as compared to solely using fingerprint detection, e.g. in terms of FRR.”).
Kunzler discloses a device configured to allow occupant to provide control input in a hand-free manner in a seated position by imparting force onto supporting devices. Liebau discloses similar seating device and discloses the concept of processing signal                                   identifying an involuntary motion fingerprint signature of the occupant; and performing based on the involuntary motion fingerprint signature, at least one of: identifying the occupant, and authenticating the occupant, and would provide the benefit of allowing user to be identified in hand-free manner and improve user experience of using the device. 
Regarding claim 2, Kunzler in view of Liebau and Bengtsson discloses the occupant support system of claim 1, wherein the object is a computer-generated representation of an object (Kunzler, paragraph 20, “The application program may be as a simulation or some other program. The application program may simulate a physical system or a physical activity such as driving an automobile or skiing. The 
Regarding claim 3, Kunzler in view of Liebau and Bengtsson discloses the occupant support system of claim 1, wherein the plurality of support members comprises a left seat and a right seat of a seating device configured to support the occupant in a seating position; and a corresponding left suspension system and a right suspension system which are anchored to a common base, wherein each of the left and right seats are independently supported by the corresponding suspension system to provide the at least one independent motion selected from vertical, lateral, tilt, and azimuthal motion and longitudinal roll motion of the left and right seats (Kunzler, fig. 2, paragraph 21, “The seat 220 may be the seat described in copending patent application Ser. No. 11/860,497 or another seat. The seat 220 may include a left seat 222L and a right seat 222R. Each of the left and right seats 222L/R may be supported by a corresponding suspension system 224L/R anchored to a common base 225. The left and right suspension systems 224L/R may allow motion along several axes. The suspension systems 224L/R may allow independent vertical motion of the left and right seats 222L/R, such that the operator's 210 pelvis may tilt with respect to the base 225, as indicated by arrow 243.”)
Regarding claim 4, Kunzler in view of Liebau and Bengtsson discloses the support system according to claim 3, further comprising at least one supporting member for respectively and individually supporting at least one of the following body parts selected from arms, lower legs, hands, feet, fingers, the head and the back of the occupant. (Kunzler, fig. 2, paragraphs 23-25, upper and lower back support, paragraphs 35, left and right lower leg supports).
Regarding claim 5, Kunzler in view of Liebau and Bengtsson discloses the occupant support system according to claim1, further comprising a monitoring and/or controller (MAC) engine (200) which is operative and configured to monitor and/or control the object (Kunzler, fig. 4, 5, paragraphs 40 – 48, a monitor and control engine and method formed by processor coupled with memory, interface, sensors and actuators to monitor user controlling the object and control object).
Regarding claim 6, Kunzler in view of Liebau and Bengtsson discloses the occupant support system according to claim 5, wherein the MAC engine is operative and configured to: (a) measure, by at least one sensor which is operably coupled with the support device, a parameter which is indicative of an input provided by the occupant (Kunzler, fig. 5, paragraphs 46-48, “sensing positional information indicative of the positions of an operator's body or limbs (585), paragraphs 19, 26-38, various sensors coupled to support device which changes states based on input of user’s body or limb, and in turn provide signal for device control); (b) determine, based on the measurement, a state of the support device (Kunzler, paragraphs 19, 26-38, various sensors coupled to support device which changes states based on input of user’s body or limb, and in turn provide signal for device control); and (c) provide, based on the determined state, instructions for controlling the computer-generated object representation (Kunzler, fig. 5, paragraphs 46-48, “controlling the device, at least in part, with the positional information indicative of the 

Regarding claim 12, Kunzler discloses a method for controlling an object by providing an input via a support device configured to support occupant in a seated position (fig. 1, paragraph 18, control system 110, paragraph 30, “device under control 260 may be a real apparatus such as an automobile, aircraft, construction equipment, wheelchair, or other vehicle”, fig. 2, 3, occupant in seated position), the method comprising: 
(i) receiving, from an occupant being seated in the support device, a force which causes motion of one or more support members of a support device that is operative to control an object responsive to such input (fig. 2, 3, paragraphs 21-36, support device changing state with user movement, left and right seats supported by corresponding suspension system, upper and lower back support, left and right thigh and leg support with corresponding suspension, paragraph 21, “The suspension systems 224L/R may allow independent vertical motion of the left and right seats 222L/R, such that the operator's 210 pelvis may tilt with respect to the base 225, as indicated by arrow 243.” Paragraph 34, “The seat 320 may allow independent rotation of the operator's thighs in elevation (raising and lowering the operator's thighs) and azimuth (opening and closing the operator's thighs). The seat 320 may also allow some amount of independent longitudinal roll of the operator's thighs and the left and right seats 322L/R about separate axes approximately parallel to the long dimension of each seat.”); 
(ii) measuring, by at least one sensor which is operably coupled with the support device, a parameter which is indicative of motion of the one or more support members (paragraph 19, “sensors 140 may also include known devices such as accelerometers, gyros, potentiometers, and photosensors to measure the position of the operator's body and limbs and/or the angles of the operator's joints.”, paragraphs 26-38, “pelvis angle sensor 242 to estimate the angle of the operator's 210 pelvis in a frontal plane…The pelvis angle sensor 242 may measure the angle between the left and right seats 222L/R using an angle sensor such as a potentiometer or rotary optical encoder linked to the left and right seats 222L/R.”, a torso angle sensor 244 to estimate the angle of the operator's 210 torso in a frontal plane (as indicated by arrow 245). The torso angle sensor may also measure the operator's torso angle in the sagital plane, which would be motion of the torso essential normal to the plane of FIG. 2. The torso angle sensor 243 may measure the angle 245 between the shaft 236 and the normal to the bushing/retainer 232. The shaft 236, the ball 234, and the bushing/retainer 232 may form a two-axis analog control directly analogous to the well-known joy stick.”, “The seat 320 may include left and right thigh angle sensors 346L/R to sense the angular position of each of the operator's thighs in one, two, or three dimensions. The thigh angle sensors 346L/R may use one or more potentiometers, accelerometers, gyros, linear differential transformers, optical sensors, acoustic sensors, or other sensors and combinations thereof to estimate the angles of the operator's thighs on one, two or three axis.”, "seat may include left and right knee angle sensors 348L/R to sense the angles between the operator's lower legs and thighs. The knee angle sensors 348L/R may also sense the rotation of the operator's lower legs with respect to the operator's knees. The ;
While disclosing allowing user to input signal via motion imparted on support system and use produced signal to control object (fig. 4, paragraphs 26-38, 43 plurality of sensors to determine state of support device, “positional information measured by the pelvis angle sensor 242 and the torso angle sensor 244 may be communicated to the device under control 260. The positional information may be communicated as analog signals, parallel digital signals, or serial digital signals.” fig. 4, signal from sensors provided to processor to control actuators of object), Kunzler does not disclose in particular:
  (iii) identifying, based on the motion of the one or more support members, an involuntary motion fingerprint signature of the occupant; and
(iv) performing, based on the involuntary motion fingerprint signature, at least one of: identifying the occupant, and authenticating the occupant.
In similar field of endeavor user communicate with support device and provide control signal, Liebau discloses the concept of a support device configured to support an occupant in a seated position (fig. 1, chair 9, paragraph 131), wherein the support device is configured to detect force imparted in a hand-free manner by the occupant onto the support device to perform at least one of: identifying the occupant, and authenticating the occupant (paragraph 131, “The pressure sensors 7 are distributed in these components of the automobile seat 9 such that the body posture of a person sitting on the automobile seat 9 can be determined as accurately as possible on the basis of the distribution of the captured pressure data.”, paragraph 140, “After a person has sat on the automobile seat 9, the person uses an input on the input device 19, which is transmitted to the control device 3, to trigger the initial configuration for capturing biometric data of the person and creating a profile of preferred display parameters.” paragraph 168, “the weight distribution of the person who has sat in the automobile seat 9 can be used to infer the sex of the person, so that this sex determination can also be used for identifying the person on the basis of the biometric data.”).
Also in the similar field of endeavor of identifying or authenticating user of device, Bengtsson discloses the concept of sensor configured to measure force applied onto sensor and to capture involuntary motion signature of user, and using the captured involuntary motion signature to authenticate user of device (paragraph 45, “The user input data sensor further includes a tremor sensor 28 for detecting tremor data from a user 100. Tremor, as used herein, refers to involuntary movements of the human body, such as of the hands. Tremor may entail shaking hands, which is clearly visible to others, but also finer movements that aren't really perceived or noted by normal human senses. Such fine muscle tremor, when measured with a sensitive get an identification which distinguishes a trusted user from an imposter. At this point, such tremor-based identification is less accurate than fingerprint sensing, but substantially better than tossing a coin. It is therefore proposed to combine the comparatively effective fingerprint-based identification with the less effective tremor-based identification, and thereby obtain an improvement as compared to solely using fingerprint detection, e.g. in terms of FRR.”).
Kunzler discloses a method with device configured to allow occupant to provide control input in a hand-free manner in a seated position by imparting force onto supporting devices. Liebau discloses similar seating device and discloses the concept of processing signal input by imparted by occupant onto the device to identify or authenticate occupant. Bengtsson further discloses the concept that involuntary (iii) identifying, based on the motion of the one or more support members, an involuntary motion fingerprint signature of the occupant; and (iv) performing, based on the involuntary motion fingerprint signature, at least one of: identifying the occupant, and authenticating the occupant and would provide the benefit of allowing user to be identified in hand-free manner and improve user experience of using the device.
Regarding claim 13, Kunzler in view of Liebau and Bengtsson discloses the method of claim 12, wherein the object includes a computer- generated representation of the object (Kunzler, paragraph 20, “The application program may be as a simulation or some other program. The application program may simulate a physical system or a physical activity such as driving an automobile or skiing. The .

Regarding claim 23 (renumbered from claim 17), Kunzler in view of Liebau and Bengtsson discloses a computer program product comprising a non-transitory computer readable storage medium having program instruction embodied therein for the execution of the method steps according to claim 12 (Kunzler, paragraph 31, 38, 40, 41, “the device under control may be a computer running an application program that models the dynamics of a motorcycle and a rider and provides feedback to the operator via an image on a display device”, “The processes, functionality and features may be embodied in whole or in part in software which operates on the processor 461 and may be in the form of firmware, an application program, an applet (e.g., a Java applet), a browser plug-in, a COM object, a dynamic linked library (DLL), a script, one or more subroutines, or an operating system component or service.” “the computing device 460 may be implemented in a personal computer, the processes and apparatus may be implemented with any computing device. A computing device as used herein refers to any device with a processor, memory and a storage device that may execute instructions including, but not limited to, personal computers, server computers, computing tablets, set top boxes, video game systems, personal video recorders, telephones, personal digital assistants (PDAs), portable computers, and laptop computers.”, see also rejection of claim 12).

Claims 7, 8 and 22 (claim 22 renumbered from the second claim 13) are rejected under 35 U.S.C. 103 as being unpatentable over Kunzler in view of Liebau and Bengtsson, as applied in claims above, and in further view of Hannaford et al., U.S. Patent Application Publication US 20110238079 A1 (hereinafter “Hannaford”).
Regarding claim 7, Kunzler in view of Liebau and Bengtsson disclose the occupant support system according to claim 5.
Kunzler in view of Liebau and Bengtsson does not disclose in particular wherein the MAC engine is operative and configured to enable the occupant of the support device to selectively alter functional allocations of his movements.
The concept of changing functional allocation of an same input means, such that the input means may invoke different function based on function assignment, however, is well known in the art, such as disclosed by Hannaford, which discloses a system that enable user to control operation of an object (surgical cockpit) based on user movement (see abstract, fig. 1), the system allow user to selectively change functional allocation of movement input (paragraph 100, assign specific function to each foot pedal). 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of changing functional allocation of an same input means, such that the input means may invoke different function based on function assignment, such as disclosed by Hannaford, into the system of Kunzler in view of Liebau, such that user may assign different function to the same movement based on user need, to constitute wherein the MAC engine is operative and configured to enable the occupant of the support device to selectively alter functional allocations of his movements, the result would have been predictable and would provide benefit of a system that 
Regarding claim 8, Kunzler in view of Liebau and Bengtsson disclose the occupant support system according to claim 5.
Kunzler in view of Liebau and Bengtsson does not disclose in particular wherein the MAC engine is operative and configured to receive a feedback signal from an external object responsive to an input provided by the occupant, wherein the feedback signal controls the controller of the occupant support system.
The concept of system operative to receive feedback signal from external object responsive to an input provided by occupant, and using feedback to control controller of system, however, is known in the art, such as disclosed by Hannaford, which discloses a system that enable user to control operation of an object (surgical cockpit) based on user movement (see abstract, fig. 1), the system allow feedback from external object (remote surgical finger) to be control and in turn provide feedback signal to control system controller providing tactile feedback to user (paragraphs 15-17, 78, “the local fingers can be high frequency haptic fingers configured to provide tactile feedback to the operator based on acceleration of the remote surgical instrument manipulated by the remote surgical fingers. the local surgical cockpits can be configured such that operators in different locales can operate simultaneously on a single surgical site; such that operators can relieve each other in a single surgery at a single surgical site; or to provide a teaching surgical cockpit and a student surgical cockpit providing haptic feedback to a student operator generated by a teaching operator. The haptic feedback to the student can comprise movements of a remote surgical instrument controlled by 
Hannaford discloses the concept of system operative to receive feedback signal from external object responsive to an input provided by occupant, and using feedback to control controller of system, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of Hannaford into movement control device of Kunzler in view of Liebau, such that external object controlled by Kunzler further provide feedback signal and provide the benefit of allowing user to better sense operative environment and improve control of object, to constitute wherein the MAC engine is operative and configured to receive a feedback signal from an external object responsive to an input provided by the occupant, wherein the feedback signal controls the controller of the occupant support system, the result would have been predictable and would result in an occupant support system that provide feedback from external object controlled while achieving the function of allowing control of external object based on user movement. 

Regarding claim 22 (claim 22 renumbered from the second claim 13), Kunzler in view of Liebau and Bengtsson disclose the method of claim 12.
Kunzler in view of Liebau and Bengtsson does not disclose in particular the method further comprising the step of selectively altering functional allocations of the support device’s movement.
The concept of changing functional allocation of an same input means, such that the input means may invoke different function based on function assignment, however, 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of changing functional allocation of an same input means, such that the input means may invoke different function based on function assignment, such as disclosed by Hannaford, into the method of Kunzler in view of Liebau, such that user may assign different function to the same movement based on user need, to constitute the method further comprising the step of selectively altering functional allocations of the support device’s movement, the result would have been predictable and would provide benefit of a system that enable user greater versatility and better control, while at the same time allowing user to control device using movement. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kunzler in view of Liebau and Bengtsson, as applied in claims above, and in further view of Rabii, U.S. Patent Application Publication US 20150227180 A1 (hereinafter “Rabii”).
Regarding claim 10, Kunzler in view of Liebau and Bengtsson disclose the occupant support system according to claim 1.
Kunzler in view of Liebau and Bengtsson does not disclose in particular the system further comprising wherein authenticating the identity of the occupant is based on a sequence of movements imparted by the occupant on the support device.
The concept of authenticating usage of device and allowing user to authenticate based on a sequence of movements imparted by user on a device, however, is known in the art, such as disclosed by Rabii, which discloses a device with sensor to sense movement of user and conduct authentication based on user movement sequence (paragraph 50, “a combination of a motion gesture sequence along with haptic interactions with a user can offer highly secure interactive challenge-response access control to implement nearly zero-knowledge access control. For example, haptic messages can be used to confidentially steer the user to enter a requested motion gesture sequence for access control and authentication.” Fig. 7B, 9A-9C, paragraphs 58, 63-65, grant user access control based on user movement sequence).
Kunzler in view of Liebau and Bengtsson discloses a system capable of detecting user movement sequence, Rabii discloses identifying user and granting access control of user based on movement sequence imparted by user on device, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of identifying user and granting access control of user based on movement sequence imparted by user on device, as disclosed by Rabii, into the system of Kunzler in view of Liebau, to constitute the system further comprising an authentication module for authenticating an identity of the occupant, wherein authenticating the identity of the occupant is based on a sequence of movements imparted by the occupant on the support device, the result would have been predictable and would result in system 

Regarding claim 11, Kunzler in view of Liebau and Bengtsson and Rabii discloses the occupant support system according to claim 10. Kunzler in view of Liebau and Bengtsson and Rabii further discloses the concept of allowing system to control access of user to function of system (Rabii, fig. 7B, 9A-9C, paragraphs 58, 63-65, grant user access control based on user movement sequence, examiner submit different result in access control authentication result in different functions available to use for user, such as function of unlock device, paragraph 46). 
Kunzler in view of Liebau and Bengtsson and Rabii as made on combination for rejection of claim 10 only does not discloser verbatim “a user access module” controlling which functionalities of the system an authorized occupant can use and cannot use. 
Rabii discloses, however, an “access control module” for controlling user access to functions of system, see fig. 6, paragraphs 43-48.
Kunzler in view of Liebau and Bengtsson and Rabii discloses a system capable of detecting user movement sequence and granting user access accordingly, Rabii further discloses an “access control module” for controlling user’s access to system function, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of an access control module to control function access, such as disclosed by Rabii, into system of Kunzler in view of Liebau and Bengtsson and Rabii, to constitute a user access module controlling which functionalities of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/PEIJIE SHEN/Examiner, Art Unit 2694       

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624